Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Muschelknautz et al (USP 4,219,380) in view of Fladby et al (USP 4,581,142).
Regarding claim 1, Muschelknautz discloses an overflow outlet control device for a hydrocyclone, the device including: a base portion including an inlet (elements 2 and 14); a top wall (generally above element 8); and a side wall extending between the base 
Regarding claim 2, Fladby further teaches the flow control formation is radially symmetrical (see Fig. 2; element 11).  It would have been obvious at the time of filing to modify Muschelknautz to include an enlarged end portion of the flow control formation, as taught by Fladby, for the purpose of regulating fluid flow within a central area of the flow chamber.
Regarding claim 4, Muschelknautz in view of Fladby does not explicitly disclose the flow control formation (see Fig. 2; element 11) progressively narrows in a direction from the top wall to the narrowed portion and progressively widens in a direction from the narrowed portion to the enlarged end portion.  However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the narrowed portion to be progressive because Applicant has not disclosed that the structure of the narrowed portion of enlarged end portion provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Muschelknautz in view of Fladby, and applicant’s invention, to perform equally well with either straight or progressively narrowed flow control formation because both flow control formations would perform the same function of regulating fluid flow within a central area of the flow chamber.
Regarding claim 5, Muschelknautz in view of Fladby does not explicitly disclose the narrowed portion is a concave region of the flow control formation (see Fig. 2; 
Regarding claim 6, Fladby further teaches the end portion of the flow control formation terminates at a position closer to the inlet than to the interior surface of the chamber located at the top wall (see Fig. 2; element 11).  It would have been obvious at the time of filing to modify Muschelknautz to include an enlarged end portion of the flow control formation, as taught by Fladby, for the purpose of regulating fluid flow within a central area of the flow chamber.
Regarding claim 7, Muschelknautz discloses the interior surface of the side wall of the flow control chamber is rounded in shape (see Fig. 2; elements 13 and 14).
Regarding claim 9, Muschelknautz discloses an axis of the outlet from the chamber is arranged to be generally perpendicular to an axis of the inlet of the chamber (see Figs. 1 and 2; inlet 14 and outlet 5).
Regarding claim 10, Muschelknautz .
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muschelknautz/Fladby in further view of Ovesen et al (US Pub 2011/0083751 A1).
Regarding claim 8, Muschelknautz/Fladby discloses all the limitations, but Muschelknautz/Fladby does not disclose the rounded interior surface of the side wall of the chamber is in the shape of a torus.  Ovesen teaches as obvious the rounded interior surface of the side wall of the chamber is in the shape of a torus (see Figs. 3 and 4 and paragraph 0031).  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was effectively filed.  In the present case, it would have been obvious to substitute Muschelknautz and Fladby’s flow chamber shape to be a torus as an obvious modification to a rotational chamber within a vortex type of chamber.


Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
Rejection under USC 103
Regarding Applicant’s argument,” Fladby, et al., does not teach an interior surface of a chamber located at the top wall that includes a flow control formation which extends into the chamber towards the inlet, the flow control formation including an enlarged end portion and a narrowed portion disposed between the end portion and the top wall wherein the enlarged end portion of the flow control formation includes a curved .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653           

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653